Title: From John Adams to Edmund Jenings, 15 May 1780
From: Adams, John
To: Jenings, Edmund


     
      Secret
      Dear sir
      
       May 15. 1780
      
     
     I am ashamed to acknowledge that yours of 2 and 7th. are yet unanswered. I never read Linguet, till yours of 2d. I went and subscribed. He is ingenious, but a sort of Nat. Lee, I think. The English have trumpeted their omnipotence, till they have put his Imagination in a Turmoil, as well as many others. The English Powers, really consist more in the fears of their Ennemies than any thing else. But I am very much mistaken, if We dont see those fears, subside, together with the Confidence of the English themselves, before two campains more are at an End, dont be surprized at my talking of two campains. I take more than that into my Account. The English find the Carolina Rebells the most obstinate of all. Clinton had not Charlstown 29 March. If the Court had not concealed Arbuthnots Letter, perhaps We should have had more grounds of hope. De la Motte Piquet has gained more laurels in the W.I. Guichen arrived. The English in Trouble and the french in a good Way. But you have seen the Papers, e’er now.
     You did not mistake the purport of the Conversation. Indeed I ever considered this as a desperate business. I always thought, it must depend wholly, on the good Will of the Persons in England who were in Possession of the papers. I wish M. may get her money, but have fears. Your Country, certainly did not mean to treat you with contempt. She meant to show her respect, and I wish she may do it, in some more effectual Way. As to getting at the Words of the Act, I dont see how it can be done. If I can however I will. But you have the sense of it, I am perswaded very neatly.
     I have long expected that the House of Austrial, would discover some Symptoms of Impatience, under the Prosperity of an old Ennemy, and the declension of an old friend. Family alliances dont always reconcile national Interests, nor even always family Affections. The Hints of opening the navigation of Antwerp, dont surprise me, tho they excite my Curiosity. It will not do. Prussia will join the maritime powers, if the Emperor Stirs, so that old England will get nothing by sending millions as subsidies, into Germany. It will not do—it will make bad worse. I see a long History of my Pilgrimages, in the Neighbourhood of St. Iago; I went near enough to become a Knight of his order, at least to have a right to wear the decoration, tho I did not go to the Cathedral. Thank you. I did not mean simply postage but did not know but you was at Expence to get some things inserted. What are the Terms on which they insert things in the Amsterdam, Leyden, Hague and London Gazettes? One and another has made such a racket about me, that I expected the Refugees in London would have discovered their Spleen e’er now. They knew me, very well, some of them, better than any body else in Europe. They have hitherto only called me Rebel Plenipo, and Chieftain. If they knew any Evil of me, they would tell it. I wonder they have not ventured to make some. They are not restrained by a regard to truth, sure, all of them, if they are, they are better than I thought them, at least not so bad. The dialogue of the dead, I shall inclose to Congress, and take the Liberty to guess who is the Writer. Adieu.
    